PER CURIAM.
This is an appeal from a final summary judgment entered in favor of appellee, a physician, on a claim of appellant Christine Spuhler.
*1327The record reveals the existence of a genuine issue as to a material fact, namely the active negligence of appellee/defendant in the treatment and diagnosis of appellant/plaintiff. Accordingly, the summary judgment entered by the trial court against appellant is reversed. Fla.R.Civ.P. 1.510(c); Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED and REMANDED for further proceedings consistent with this opinion.
BOARDMAN, A.C.J., and RYDER and DANAHY, JJ., concur.